Citation Nr: 0740946	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-06 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for anxiety.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for chronic ear 
infections.

6.  Entitlement to service connection for chronic sinusitis.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for joint pain, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986 and from October 1990 to September 1997, 
including service in Southwest Asia during the Persian Gulf 
War.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the RO which 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a bilateral knee disability.  The veteran also 
perfected an appeal from a March 2004 rating action of the RO 
which declined to reopen a claim of service connection for 
bilateral hearing loss and denied claims of service 
connection for chronic ear infections, chronic sinusitis, 
joint pain and headaches.  

In the March 2004 decision, the RO considered the claim 
regarding hearing loss and referred to bilateral hearing 
loss.  A claim of service connection for left ear hearing 
loss was finally denied in a July 1998 rating decision, thus 
a decision pertaining to that ear would address the threshold 
issue of new and material evidence.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  A claim of service connection 
for right ear hearing loss has not been previously 
adjudicated; thus, the Board has framed that issue as noted 
on the title page.   

In a May 2007 written statement, the veteran raised claims of 
entitlement to service connection for a cervical spine/neck 
disability and for depression, as secondary to his service-
connected conditions and a claim for increased rating for the 
service-connected status-post right little finger injury with 
residual flexion contracture and posttraumatic 
osteoarthritis.  As those issues have not been adjudicated, 
they are referred to the RO for appropriate action.  

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  A 
transcript of the hearing is associated with the record.   

The issues of service connection for a bilateral knee 
disability, PTSD, left ear hearing loss and chronic ear 
infections and the issue of whether new and material evidence 
has been received to reopen a previously denied claim of 
entitlement to service connection for anxiety are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A July 1998 rating decision denied the veteran's claim of 
service connection for left ear hearing loss on the basis 
that there was no evidence that his pre-existing condition 
had been aggravated by service; the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.  

2.  Evidence submitted after July 1998, concerning the 
veteran's left ear hearing loss, is not cumulative or 
redundant; relates to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.

3.  A July 1998 rating decision denied the veteran's claim of 
service connection for a bilateral knee disability on the 
basis that there was no evidence of knee pathology during 
service; the veteran did not file a timely appeal following 
appropriate notice, and that decision became final.  

4.  Evidence submitted after July 1998, concerning the 
veteran's bilateral knee disability, is not cumulative or 
redundant; relates to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.

5.  The veteran's right ear hearing loss was incurred in 
service.  

6.  There is no medical evidence showing that the veteran has 
an asbestos-related disease; the veteran's sinusitis is not 
related to service, to include exposure to CARC. 

7.  The veteran's complaints of joint pain have been 
attributed to known clinical diagnoses.  Service connection 
is in effect for lumbar degenerative disc disease without 
significant radiculopathy; residuals of right ankle sprain; 
and status-post right little finger injury with residual 
flexion contracture.  

8.  The service medical records are negative for a chronic 
disability manifested by headaches; the veteran was initially 
seen for headaches years after discharge from service, and 
the evidence does not demonstrate the existence of an 
undiagnosed illness. 


CONCLUSIONS OF LAW

1.  A July 1998 rating decision denying a claim of service 
connection for left ear hearing loss is final.  38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received since July 
1998, on the issue of service connection for left ear hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007). 

3.  A July 1998 rating decision denying a claim of service 
connection for a bilateral knee disability is final.  38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

4.  New and material evidence has been received since July 
1998, on the issue of service connection for a bilateral knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

5.  Service connection for right ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2007). 

6.  Service connection for chronic sinusitis loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

7.  Service connection for a disability manifested by joint 
pain, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007). 

8.  Service connection for a disability manifested by 
headaches, to include as due to an undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a July 1998 rating decision, the RO denied the veteran's 
claims for service connection for a bilateral knee disability 
and service connection for left ear hearing loss.  The 
veteran was notified of that decision in the same month. The 
veteran did not file a timely appeal and that decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

Since the July 1998 rating decision is final, the veteran's 
service connection claims for a bilateral knee disability and 
for left ear hearing loss may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of he claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  New evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

New and material evidence to support both claims has been 
added to the record after July 1998.  The July 1998 denial of 
service connection for left ear hearing loss was based in 
large part on the fact that the veteran had failed to report 
to a VA examination and the record did not demonstrate that 
his pre-existing left ear hearing loss had been aggravated by 
service. 

The report of a February 2002 VA audiological examination 
includes a diagnosis of moderate to moderately severe mixed 
hearing loss and the examiner's opinion that "it is as 
likely as not that a portion of this hearing loss exhibited 
today is associated with military noise exposure and acoustic 
trauma."  Such evidence is new as it was not of record when 
the claim was initially denied in 1998.  It also is material 
to the extent that it suggests that a portion of the 
veteran's current left ear hearing loss is related to 
service.  Thus, having determined that new and material 
evidence has been submitted, the Board reopens the claim of 
service connection for left ear hearing loss.  The appeal is 
granted only to that extent.

As for the claim of service connection for a bilateral knee 
disability, the basis of the previous final denial in 1998 
was that service medical records were negative for any 
pathology regarding either knee and he failed to report to a 
VA examination.  Pertinent evidence added to the record since 
that time includes VA treatment records detailing knee 
complaints and an August 2005 statement from a VA physician.  
In that statement, the physician noted that he had reviewed 
the veteran's "military medical records and it is possible 
that the [veteran's] current knee pains are related [to] 
injuries sustained during his military service."  The Board 
also notes that a June 1997 in-service medical assessment 
includes a diagnosis of bilateral right retropatellar pain 
syndrome.  The recently submitted evidence is new as it was 
not of record when the claim was initially denied in 1998.  
It also is material to the extent that it suggests a nexus 
between the veteran's current knee complaints and service.  
Thus, having determined that new and material evidence has 
been submitted, the Board reopens the claim of service 
connection for a bilateral knee disability.  The appeal is 
granted only to that extent.

II.  Service Connection

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 38 
C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  For the showing of chronic disease in service, 
there is a required combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Savage v. Gober, 10 Vet. App. 488 (1997).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) 

Right ear hearing loss.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  

The veteran's DD Form 214 from his last period of service 
shows that he worked in motor transport operations for six 
years, eleven months.  At the June 2007 hearing before the 
undersigned, the veteran testified that he was exposed to 
constant loud noise from trucks and engines as part of his 
duties.  

The report of a June 1983 enlistment examination noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10

The report of an August 1991 reference audiogram noted that 
the veteran was "routinely" exposed to hazardous noises.  
Pure tone thresholds, in decibels, were reported as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
20
30

An August 1993 audiometric examination noted the veteran's 
history of tympanoplasty, times 2, left ear and current 
otorhea of 4 months duration in that same ear.  Audiometric 
testing revealed pure tone thresholds in the right ear as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
20
30

The evaluator noted a diagnosis of mild high frequency 
sensorineural hearing loss in the right ear.  

The veteran was afforded a VA audiological evaluation in 
February 2002, during which the examiner reviewed the 
veteran's claims folder and noted his reported history of 
noise exposure during service.  The examiner further noted 
that the veteran did not report any post-service recreational 
or occupational noise exposure.  On examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
50

Speech audiometry revealed speech recognition ability of 88% 
in the right ear.  The examiner diagnosed moderate high 
frequency sensorineural hearing loss in the right ear and 
commented that the results are consistent with a history of 
noise exposure.  

Service records establish that the veteran has a lengthy 
service record and that he was exposed to hazardous noise as 
part of his duties.  In addition, the Board finds the 
veteran's testimony concerning his service noise exposure to 
be credible.  The medical evidence establishes a current 
diagnosis of right ear hearing loss, which the VA examiner 
linked to noise exposure.  There is no medical evidence to 
the contrary.  Service connection for right ear hearing loss 
is warranted.  

Chronic sinusitis.

The veteran contends that he suffers from sinusitis, which 
was incurred in service either directly or as a result of 
exposure to asbestos in brakes, chemical agent resistant 
coating (CARC) paint or from the dust associated with oil 
fires while in Southwest Asia.  He testified at the June 2007 
hearing about his exposure to the various hazards, including 
his work with truck brakes and painting equipment with CARC.  
As noted above, the veteran's DD Form 214 confirms he worked 
in motor transport operations.  His personnel file shows 
military occupational specialties of motor transport 
operator, driver and heavy wheeled vehicle operator.  
Personnel records also show that the veteran was in Saudi 
Arabia for one month, from November to December 1995.  

The report of a June 1983 enlistment examination included a 
normal clinical evaluation of the sinuses.  Examinations 
conducted in August 1986 and October 1989 included similar 
evaluations.  In October 1992, the veteran presented with 
complaints of sinus congestion and was diagnosed as having 
sinusitis/bronchitis.  At two separate May 1993 examinations, 
sinuses were normal and the veteran answered "no" as to 
having a history of sinusitis.  The report of a June 1993 
medical examination noted normal evaluation of the sinuses.  
On the Medical History portion of a June 1997 separation 
examination, the veteran again checked "no" as to a history 
of sinusitis.  The medical examination of the sinuses was 
normal.  The examiner's summary of pertinent defects and 
diagnoses upon did not include any reference to sinusitis.  

Post-service medical records include an October 2002 Persian 
Gulf Registry examination which include the veteran's report 
of daily headaches with nasal congestion and stuffiness and 
noted his military occupational specialty was in operations 
for a transportation company.  Clinical evaluation of the 
sinuses was normal and x-ray studies revealed no radiographic 
evidence of sinusitis.  The assessments included chronic, 
recurrent headaches.  At a January 2003 Ear, Nose and Throat 
(ENT) consult, the veteran reported a history of sinusitis, 
with nasal drainage, more prevalent in the mornings.  The 
impression was "[m]ore likely" chronic rhinitis with an 
allergic component.  The report of a March 2003 allergy 
consult noted that a history of chronic sinusitis, but 
October 2002 x-rays of the sinuses showed "no sinus 
disease."  An ENT consult later that same month noted the 
veteran's reported history of chronic sinusitis and ordered a 
CT scan.  

A May 2003 follow-up from the Registry examination noted the 
veteran's complaints of increased congestion and drainage 
from the nose, with sinus pressure.  The examination noted 
actions taken on various diagnoses noted on the prior 
examination.  There was no action reported referable to the 
chronic sinusitis and the assessments noted in May 2003 were 
the same as those noted in October 2002, without further 
comment.  

A July 2003 ENT consult noted that the veteran was seen for 
complaints of headaches.  An April 2003 CT scan was reviewed 
and noted to show normal well-aerated sinuses bilaterally 
without signs of masses or lesions.  

The Board notes that the evidence includes a complaint of and 
treatment for sinusitis in 1992, during service; however, no 
subsequent treatment thereafter and a normal clinical 
evaluation at separation in June 1997.  Thus, the condition 
was not chronic in service.  

The veteran testified that he initially filed a claim in 
1998, but was homeless for a long period thereafter and could 
not obtain treatment.  The claims folder includes a July 1998 
rating decision, but the claimed sinusitis was not one of the 
disabilities addressed at that time.  The first documented 
post-service complaints were noted at the October 2002 
Registry examination; however, clinical examination and x-ray 
studies were negative.  The veteran's reported history of 
sinusitis was noted in January 2003, but the examiner found 
that the veteran's complaints were more likely chronic 
rhinitis.  The only diagnosis of chronic sinusitis was 
offered after the May 2003 follow-up Registry examination; 
however, that examiner did not offer any opinion as to the 
etiology of the condition and CT studies taken subsequent to 
the initial examination had shown normal sinuses.  It appears 
that diagnosis is merely a recitation of the diagnoses 
offered at the initial examination, without further comment 
by the examiner.

Even assuming that a current diagnosis of sinusitis is 
appropriate, the post-service medical record provides 
evidence against this claim, failing to indicate a current 
disorder related to service.  The lapse of many years between 
the veteran's separation from service and the first treatment 
for the claimed disorder is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The veteran testified that he 
was homeless for a period of time and unable to obtain 
treatment for the claimed condition, but the Board notes that 
the initial claim decided in July 1998 did not include 
sinusitis.  In addition, none of the post-service 
examinations offered any opinion as to the etiology of the 
veteran's reported sinusitis.  

As for the veteran's assertion that the claimed sinusitis may 
be related to CARC, there is no official confirmation that 
the veteran was exposed to CARC.  He testified that he 
painted vehicles when he returned from Southwest Asia and 
that he used that type of paint.  As the RO noted, the 
veteran was not assigned to the one organization for which 
exposure to CARC can be conceded, that is the 325th 
Maintenance Company.  In addition, no physician has indicated 
that the claimed sinusitis may be the result of exposure to a 
hazardous material nor does it appear that the veteran 
offered any history of such exposure to the examining 
physicians.  

As to a claim based on exposure to asbestos, there is no 
specific statutory guidance with regard to asbestos-related 
claims, nor has the Secretary promulgated any regulations in 
regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular were included in the VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, § 7.21.  

VA's Manual 21-1, Part VI, para. 7.21 contains guidelines for 
the development of asbestos exposure cases.  Part (a) in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and have had prior asbestos exposure.

In December 2005, M21-1, Part VI was rescinded and replaced 
with a new manual, M21-1MR, which contains the same asbestos-
related information as M21-1, Part VI.  VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under the DVB Circular guidelines.  
See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, Topic 29.  It lists some of the major 
occupations involving exposure to asbestos, servicing of 
friction products such as clutch facings and brake linings; 
the exposure claimed by the veteran.  The exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  M21-1MR, Part IV Subpart ii, 
Chapter 2, Section C, Topic 9, see also M21-1MR Part IV, 
Subpart ii, Chapter 1, Section H, Topic 29.

In short, even conceding that the veteran was exposed to 
asbestos as part of his vehicle maintenance duties, there is 
no evidence that he has an asbestos-related disease and there 
is no competent evidence that the claimed chronic sinusitis 
is related to that exposure.  While the veteran clearly 
believes his condition may be due to exposure to asbestos, 
the other evidence outweighs his statements.  Without 
objective medical evidence of a disability related to 
exposure to asbestos, service connection for chronic 
sinusitis as a result of exposure to asbestos is not 
warranted.

As the preponderance of the evidence is against the claim for 
service connection for chronic sinusitis, to include as due 
to exposure to asbestos or CARC, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Joint pain and headaches.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome that is defined by a cluster of 
signs or symptoms.

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic multi-
symptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539- 
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multi-symptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective 
indications of a chronic disability include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period will be considered chronic.  The six-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
See 38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi- 
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs and 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

The disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test.  38 C.F.R. § 3.317(a)(1)(ii).  Section 1117(a) of Title 
38 of the United States Code authorizes service connection on 
a presumptive basis only for disability arising in Persian 
Gulf veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 
1998). 

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994).  

According to the veteran's service personnel records, he had 
one month service in Southwest Asia. 

Joint pain and headaches are included among the signs and 
symptoms that may be manifestations of an undiagnosed illness 
or medically unexplained chronic multi-symptom illness.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Nonetheless, in 
this case, the veteran's joint pains and headaches have been 
attributed to known clinical diagnoses.  38 C.F.R. § 
3.317(a)(1)(ii).

Service connection is currently in effect for lumbar 
degenerative disc disease without significant radiculopathy; 
residuals of right ankle sprain; and status post right little 
finger injury with residual flexion contracture.  The claimed 
headaches have been diagnosed as migraine (see November 2006 
VA treatment extract).  Thus, with regard to the veteran's 
allegations concerning joint pain and headaches, the evidence 
does not show that the veteran suffers from any chronic 
disability due to an "undiagnosed" illness manifested by 
these symptoms.  38 C.F.R. § 3.317(a)(2).  

The Board now turns to the issue of direct service connection 
for joint pain and headaches.  With respect to direct service 
connection for knee joint pain, the Board has reopened and 
remanded a claim of service connection for that condition in 
this decision.  Thus, they will be not be addressed here.  As 
noted, the veteran's other complaints regarding the joints 
have been ascribed to his already service-connected disorders 
involving the lumbar spine, right ankle, right hand and right 
wrist.  He otherwise testified as to joint pain affecting his 
elbows.  The record contains a general diagnosis of 
degenerative joint disease (DJD); however, there are no 
findings of DJD affecting the elbows that are shown to be 
related to service.         

With regard to the current migraine condition, there is no 
complaint, treatment or diagnosis of that condition during 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 497.  
The veteran had one complaint of headaches during service 
when he was diagnosed with the flu.  At the June 1997 
separation examination, the veteran denied a history of 
headaches and the clinical evaluation was normal; no headache 
disorder was diagnosed.  His service medical records, as a 
whole, provide negative evidence against the claim.  

Post-service, the first medical evidence of any complaint of 
headaches was at the October 2002 Registry examination.  Such 
a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson, 230 F.3rd at 1333. The 
Board notes the veteran's testimony that he was unable to 
obtain medical treatment for many years after service because 
he was homeless.  The Board also notes that the veteran is 
competent to testify as to the subjective complaints of 
headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
the most competent and probative evidence of record is 
against the claim.   That is, the one report of headaches in 
service was associated with the flu and the absence of 
additional complaint or treatment suggests that this was 
acute and transitory.  There is no objective competent 
medical evidence to link the currently diagnosed migraine 
headaches to service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the Board is taking favorable action by reopening the 
claims of left ear hearing loss and knee disabilities and 
granting the claim of service connection for right ear 
hearing loss, any error with regard to either the duty to 
notify or assist in connection with those claims is harmless 
and will not be discussed further.  

As to the claims of service connection for sinusitis, joint 
pains and headaches, VA provided the veteran with notice 
letters in July 2003.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process, 
including following the issuance of supplemental statements 
of the case in July and October 2006.  The claims were 
subsequently readjudicated in a January 2007 supplemental 
statement of the case, following the provision of notice.  
Mayfield, 444 F.3d at 1238.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for which service connection were denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran the 
opportunity to give testimony before the Board.  VA need not 
conduct an examination with respect to the claims denied 
herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  In disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, the standards of McLendon are 
not met in this case.  There is no evidence of chronic 
sinusitis in service and the claimed joint pain (other than 
for the conditions for which service connection has been 
granted) and headache disorders were not demonstrated in 
service and have been attributed to known clinical diagnoses, 
but not to service.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  In fact, in September 2006, the veteran 
responded to the notice letters and indicated he had no 
additional evidence to submit.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims decided herein at this time.



ORDER

New and material evidence having been added to the record on 
the issue of service connection for left ear hearing loss, 
the previously denied claim is reopened and is granted only 
to that extent.

New and material evidence having been added to the record on 
the issue of service connection for a bilateral knee 
disability, the previously denied claim is reopened and is 
granted only to that extent.

Service connection for right ear hearing loss is granted. 

Service connection for chronic sinusitis is denied.

Service connection for joint pain, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.

Service connection for headaches, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.


REMAND

As the Board has determined that the previously denied claims 
of service connection for a bilateral knee disability and 
left ear hearing loss have been reopened, the claims must be 
reviewed on a de novo basis.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Bilateral retropatellar pain syndrome was noted on the 
veteran's separation examination and a private physician has 
indicated that the veteran's current knee complaints may be 
related to service.  The Board finds that a VA examination is 
needed to determine whether the veteran's current knee 
complaints are related to service.  38 C.F.R. § 3.159(c)(4); 
McLendon, 20 Vet. App. at 83.

With regard to the left ear hearing loss and chronic ear 
infections, a medical opinion is needed also.  At enlistment, 
the veteran was noted to have undergone left ear 
tympanoplasty as a child and left ear hearing loss was noted 
on the enlistment examination.  During service, the veteran 
underwent additional surgery on that ear.  In January 1994, 
the diagnosis was chronic tympanic membrane perforation.  At 
separation, the veteran was noted to have had a history of 
cholesteatoma at age 12, with the most recent surgery in 
1994.  The question is whether the veteran's current left ear 
hearing loss and/or ear infections (or residuals thereof) are 
related to service in some way.  

The evidence of record includes the February 2002 VA 
examiner's opinion that it is likely that a portion of the 
veteran's currently demonstrated hearing loss is associated 
with military noise exposure and acoustic trauma.  That 
opinion suggests that the veteran's left ear hearing loss may 
have increased in severity during service.  

The government has the burden of showing by clear and 
unmistakable evidence that the condition existed prior to 
service and was not aggravated therein.  It may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
See 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004). 

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease is otherwise aggravated 
by service.  38 C.F.R. § 3.306(b).  Considering the veteran's 
pre-existing condition noted at enlistment and subsequent 
surgical treatment in service, the Board finds a medical 
opinion is needed in this case.  38 C.F.R. § 3.159(c)(4); 
McLendon, 20 Vet. App. at 83.  

Finally, in a December 2006 decision, the RO declined to 
reopen a previously denied claim of entitlement to service 
connection for anxiety and denied a claim of service 
connection for PTSD.  In May 2007, the veteran submitted a 
notice of disagreement as to that decision, but the RO has 
not yet issued a statement of the case as to those issues.  
Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus these claims are being 
remanded for issuance of a statement of the case and to give 
the veteran the opportunity to complete an appeal. 38 
U.S.C.A. § 7105; 38 C.F.R. § 19.26. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any knee condition.  All necessary 
studies and tests should be conducted.  
The claims file should be made available 
to the examiner for review.  Following an 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently 
demonstrated disability, identified by 
diagnosis, affecting either knee is 
related to service.  

If any symptoms cannot be attributed to a 
known clinical diagnosis, the examiner 
should be requested to determine whether 
the veteran manifests any signs or 
symptoms of an undiagnosed illness, or a 
medically unexplained chronic 
multisymptom illness. The Board notes 
that disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period are considered "chronic."

A complete rationale should be given for 
all opinions and conclusions expressed.

2.  Schedule the veteran for an 
audiological examination to determine the 
current nature and likely etiology of any 
left ear hearing loss and chronic ear 
infections.  All necessary studies and 
tests should be conducted.  The claims 
file should be made available to the 
examiner for review.  Based on the 
examination and review of the record, the 
examiner should express an opinion as to:

i)  Did the veteran's preexisting left 
ear hearing loss or left ear 
cholesteatoma undergo a permanent 
increase in severity during his period of 
active service?

ii).  If your response to question #1 is 
affirmative (the left ear hearing loss or 
left ear cholesteatoma did increase in 
severity in service), is it clear and 
unmistakable that the increase in 
severity was due to natural progression 
of the disorder?  

3.  Issue a statement of the case to the 
veteran and his representative, 
addressing the issues of whether new and 
material evidence has been submitted to 
reopen the previously denied claim of 
entitlement to service connection for 
anxiety and service connection for PTSD.  
The veteran and his representative must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
timely perfected, should the issues be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

4.  Thereafter, readjudicate the issues 
on appeal.  If any determination is 
adverse to the veteran, issue a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond 
thereto.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. SABULSKY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


